Citation Nr: 0511470	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tendonitis of the 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from April 1952 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a low back 
disability and tendonitis of the feet.  

In his substantive appeal, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  He testified 
at a personal hearing before a Decision Review Officer at the 
RO in November 2003.  Subsequently, in April 2004, he 
indicated that he would accept a videoconference hearing 
before a Veterans Law Judge in lieu of a personal hearing.  
He was scheduled for a videoconference hearing in December 
2004.  In an October 2004 Report of Contact, it was reported 
that the veteran wanted to cancel his videoconference 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  A chronic low back disability, to include arthritis of 
the lumbar spine, was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be reasonably related to service.  

3.  The medical evidence does not show that the veteran has 
tendonitis of the feet that is related to his active military 
service.  




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service and arthritis of the lumbar spine may not 
be presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2004).  

2.  Tendonitis of the feet was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in November 2002 apprised the veteran of 
the information and evidence necessary to substantiate his 
claims for service connection.  The correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable agency of 
original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 1112 (2004) (Pelegrini II).  However, here, the 
veteran's initial notification letter was sent in November 
2002, and the claim was initially denied in March 2003.  
Hence, there has been no Pelegrini II violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that the duty to notify has 
been met.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment reports, 
VA treatment and examination reports, and a lay statement 
from a member of the veteran's family.  The veteran provided 
testimony at a personal hearing before a Decision Review 
Officer in November 2003.  Letters were sent to the health 
care providers identified by the veteran requesting that they 
submit any medical records.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified further available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issues addressed in this 
decision.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent the issues addressed in this decision.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence as discussed above.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records indicate that he was 
seen in December 1954 for complaints of low back pain.  He 
had fallen on ice 10 days prior and had temporary (24 hour) 
low back pain.  Four days earlier, he had fallen across a bed 
and strained the same region.  Now the pain was localized to 
the lumbar spine.  There was no sciatica, and it was not 
worse on coughing or straining.  There was mild tenderness 
when bending forward.  There was no muscle spasm, but he had 
moderate limitation of forward flexion.  Lasegue's sign was 
negative.  He was advised to do no heavy lifting for one week 
and to perform postural exercises.  In January 1955, he was 
seen again for low back pain after he jarred his back while 
walking.  Physical examination revealed mild local tenderness 
over the right erector spine.  There was no muscle spasm, but 
he had pain on forward bending.  The examiner believed the 
veteran had mild muscle strain.  The veteran was again seen 
again five days later for continued low lumbar pain and mild 
tenderness with slight limit of forward flexion of the spine.  
The assessment was mild strain.  Upon separation examination 
in March 1955 no chronic disability of the lumbar spine was 
reported, and the spine was evaluated as clinically normal.  

Private medical records dated in May 2000 were received from 
D.J.C., II, DC (Dr C.).  In a February 2003 letter, he 
reported that he had seen the veteran for evaluation of low 
back pain in May 2000.  He presented with low back pain with 
left leg pain.  He was diagnosed with lumbosacral 
strain/sprain, lumbar segmental spinal dysfunction, and mild 
degenerative arthritis.  His history revealed that his pain 
began after a fall in 1953.  He had received prior treatment 
from a chiropractor in Pennsylvania.  In a June 2000 
treatment record, the veteran complained of lower back pain 
with radiating symptoms and numbness behind his toes on the 
left plantar foot surface.  In another record dated in June 
2000, he was observed to have lumbar lordosis.  

In a December 2002 VA outpatient treatment record it was 
noted that the veteran had arthritis of the back.  

Upon VA examination in December 2002, the veteran gave a 
history of a back injury in service, and he has continued to 
have problems with his back since that time.  After a 
thorough evaluation, the examiner diagnosed the veteran with 
arthritic low back pain.  He reviewed the veteran's claims 
folder, including his service medical records, and opined 
that the minor lumbosacral strains the veteran sustained in 
service had resolved and were unrelated to his current low 
back problems.  He noted that there was no continuing line of 
historical evidence documenting treatment for low back pain 
since his discharge from service.  

At a personal hearing before a Decision Review Officer at the 
RO in November 2003, the veteran testified that he injured 
his back while serving as an Infantryman in Korea.  He was on 
night patrol and he fell into a ditch while carrying a 16 
millimeter mortar.  He sought treatment over the years 
whenever he experienced a flare-up of pain, even after 
service.  However, his treating physician was no longer alive 
and his records were unavailable.  He also recalled that the 
combat boots he wore in service made the tendon in the back 
of his heel swell.  He was ordered off his feet on two 
occasions.  

In a December 2003 statement, the veteran's stepson recalled 
that the veteran had back problems during his childhood and 
teen years.  He saw a physician; however, his records were no 
longer available.  

Based on the evidence of record, the Board concludes that 
service connection is not warranted for a low back disability 
or tendonitis of the feet.  The Board acknowledges that the 
veteran was seen for lumbar strain on multiple occasions in 
service, and accepts the fact that he injured his lumbar 
spine while serving in Korea.  Furthermore, he has submitted 
medical evidence of a currently diagnosed low back 
disability.  However, his separation examination in March 
1955 did not show that he had any chronic residual disability 
of the lumbar spine as a result of the injuries he sustained 
in service.  Moreover, upon VA examination in December 2002, 
the examiner concluded that the veteran's currently diagnosed 
low back disability was not related to the muscle injuries he 
sustained in service.  The examiner based this opinion on a 
full review of the veteran's claims file, including his 
service medical records.  Therefore, the Board has found this 
opinion to be more probative than the statement made by Dr. 
C., which merely record the veteran's subjectively reported 
history.  See Winsett, supra; LeShore v. Brown, 8 Vet. App. 
406 (1995) (medical professionals are not competent to 
transform a lay history, unenhanced by medical comment, into 
competent medical evidence based on their status as medical 
professionals).  

The veteran has reported that he first sought treatment 
shortly after his discharge from service.  However, as he 
acknowledged, these records are no longer available.  The 
clinical reports in the file date from 2000, more than 40 
years after the veteran's discharge from service.  In the 
absence of demonstration of continuity of symptomatology 
pursuant to 38 C.F.R. § 3.303(b), this is too remote from 
service to be reasonably related to service.  Moreover, the 
records do not establish that arthritis of the lumbar spine 
was manifest within one year of the veteran's discharge from 
service.  Therefore, presumptive service connection is also 
not warranted.  

With regard to the veteran's claim for service connection for 
tendonitis of the feet, the Board observes that there is no 
indication in the service medical records that he sought 
treatment for any foot complaints or that he was diagnosed 
with a chronic foot disability upon discharge examination.  
Again, the Board acknowledges the veteran's assertions that 
he had swelling as a result of wearing combat boots while 
serving in Korea.  However, the current clinical records in 
the file do not show that the veteran has been diagnosed with 
tendonitis of the feet, or any other bilateral foot 
disability.  

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a clinically diagnosed disability.  Without 
competent clinical evidence of a diagnosis of a chronic 
bilateral foot disability, including tendonitis of the feet, 
service connection for such disability may not be 
established.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed low back disability is related to his 
military service, including the injuries he sustained in 
December 1954 and January 1955 or in Korea; or that he has 
tendonitis of the feet that began in service, the Board notes 
that his opinion is not probative on the issues.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu, 
supra.  Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims.  Therefore, service connection for a low back 
disability and tendonitis of the feet must be denied.  See 
Gilbert, supra.  


ORDER

Service connection for a low back disability is denied.

Service connection for tendonitis of the feet is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


